DETAILED ACTION
Response to Amendment

1.	This written action is responding to the amendment dated on 01/04/2022.
2. The present application, filed on or after March 16, 2013, is being examined under 
    the first inventor to file provisions of the AIA .  
3. The 112(b) rejection to claims 1-20 is withdrawn.
4. Interpretation under 112(f) to claim 8 is withdrawn.
5. The double patenting to claims 1-20 is updated and maintained.
6. An objection is issued to claim 10.
7. Claims 1, 8 and 15 are amended. 
8. Claims 1-20 are submitted for examination.
9. Claims 1-20 are examined and rejected.
10. The Examiner would like to point out that this action is made final (See MPEP 706.07a).

11.
Applicant’s Argument:
On pages 10-13 of the Remarks/Arguments, Applicant argues:
1. Mahaffey is not processing the types of events that would have an operation and a resource associated therewith.
2. Mahaffey does not monitor events which occur on a data network. 


Response to Argument: Examiner respectfully disagrees with the applicant’s arguments because:
In response to arguments No. 1 and 2: According to the claimed language, specifically claim 1 and other independent claims, the metadata is not necessary to comprise operation and resource, instead the metadata can include either one of: a type of event, entity that initiated the request associated with an event, an operation and resource associated with the event, or a combination of them, however examiner cited par 0120-0123, wherein Mahaffey substantially teaches monitoring a plurality of computing device, and observe a plurality of metadata, wherein the plurality of metadata associated with a plurality of events such as: device events, states, state change, configuration, user activity, application activity such as initiating a request to operating system, to resources or to access user data, a geographic location of device during activity, network connections that have been made (i.e. monitor events which occur on a data network), types of network connection made (i.e. the above metadata constitute at least one or more of the metadata recited in the claims, for example the above citations show different types of events, entity issues a request to perform an operation, location 
of an entity that performs operation and other metadata), further Mahaffey substantially teaches the monitoring, evaluation and response is based on one or more policies [0121], and fig. 7, and further the monitored devices may communicate via internet using a plurality of protocols such as TCP/IP, HTTP and others [0037], and fig. 1 (i.e. a resource of operation can be decided based on IP address of an entity when a network activity occurs).

In response to argument No. 3. Mahaffey substantially teaches an analysis server can generate a normal context behavior model and an actual context behavior model. The actual context behavior model can be compared with the normal context behavior model to determine deviations [0183], [0238], wherein the actual context model may represent the system understanding normal activities [0084-0085], [0196], and wherein application data may include metadata such as information about a plurality of objects, for example information about a specific data object such as the name of the object [0125], [0127-0131]. Mahaffey does not teach a unified index stored in a database, wherein the unified index enables naming of data using a unitary language, however Aw substantially teaches a system for presenting multilingual content for searching, wherein the system comprising a database of indexed multilingual documents [0023]. 


12. Note a message was left on 02/11/22 to Katharina W. Schuster (Reg. No. 50,000) at 512-637-9220 to discuss amendments to advance the prosecution of the instant application. No response has been received as of 02/24/22.

13. Note the terminal disclaimer filed on 01/04/22 has been disapproved.
14.
Claim
Applicant is reminded with 37 CFR 1.121(c) when amending the claims. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). Claim 10 is not associated with an identifier status.

15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,581,876 in view of Mahaffey, Daisuke and Aw (as mentioned below), wherein the claims of the patent No. 10,581,876 do not recite: a unified index enables unified classification of events as potential security .


16.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. US 2015/0163121 (hereinafter Mahaffey), in view of Daisuke et al. .

Regarding claim 1 Mahaffey teaches a method, comprising: identifying, by a computer, an event in a data network; analyzing, by the computer, the event in the data network, the analyzing including at least one of: identifying a type of the event; identifying an entity that initiated a request associated with the event; or identifying an operation and a resource associated with the event (Mahaffey teaches monitoring a set of computing devices to collect observation data, based on the monitoring, establishing a norm or baseline, determining that activity associated with a first computing device is outside the norm based on a plurality of policies, wherein the observations such as device events, states, state changes, configuration, user activity, application activity, duration of activity, geographic location of device during such activity, application requests to operating system services and resources, date and time of occurrence, accesses to user data, applications that have been installed, network connections that have been made, types of network connections made, remote services that have been called, websites that have been contacted, or combinations [0120-0123], and fig. 7. The set of computing devices may communicate with each other); generating, by the computer based at least on the analyzing, metadata associated with the event, the metadata including: the type of the event; the entity that initiated the request associated with the event; the operation and the resource associated with the event; or a combination thereof; matching, by the computer, the metadata stored in a database enable naming of objects in the event, the objects including the resource; determining, 

Mahaffey and Daisuke do not teach an index with a unitary language. Aw substantially teaches a system for presenting multilingual content for searching, wherein the system comprising a database of indexed multilingual documents [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey and Daisuke such that the invention further includes using an index with a unitary language. One would have been motivated to do so to make the system friendlier, for example instead of using one the language the system will be available with multiple languages.

Regarding claim 2 Mahaffey as modified teaches the method according to claim 1, wherein the naming of objects in the event comprises parsing the event to a plurality of portions, the plurality of portions including the entity that initiated the request associated with the event, the operation associated with the event, and the resource for the operation (Mahaffey teaches application data may include metadata such as information about a plurality of objects, for example information about a specific data object such as the name of the object [0125], [0127-0131]).  


 
Regarding claim 4 Mahaffey as modified teaches the method according to claim 1, wherein the type of the event comprises a local request, a request sent to a server computer communicatively connected to the computer, a request sent to a web source over the data network, or an outgoing communication [0122].  

Regarding claim 5 Mahaffey as modified teaches the method according to claim 1, wherein the resource associated with the event comprises a file, a document, a web page, a server to which the request was sent, or a link to the resource [0122].  
Regarding claim 7 Mahaffey as modified teaches the method according to claim 1, wherein the event comprises a request sent by a user device or to the user device, a file download, a file view, an attempt to connect to a network, to log on to a server, or a combination thereof [0122].

In response to Claim 8: Rejected for the same reason as claim 1
In response to Claim 9: Rejected for the same reason as claim 2
In response to Claim 10: Rejected for the same reason as claim 3
In response to Claim 11: Rejected for the same reason as claim 4
In response to Claim 12: Rejected for the same reason as claim 5

In response to Claim 14: Rejected for the same reason as claim 7
In response to Claim 15: Rejected for the same reason as claim 1
In response to Claim 16: Rejected for the same reason as claim 2
In response to Claim 17: Rejected for the same reason as claim 3
In response to Claim 18: Rejected for the same reason as claim 4
In response to Claim 19: Rejected for the same reason as claim 5
In response to Claim 20: Rejected for the same reason as claim 7


17.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey and Aw as mentioned above, and further in view of Karunakaran et al. US 2016/0219060 (hereinafter Karunakaran).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey, Daisuke and Aw such that the invention further includes a system comprises a proxy server. One would have been motivated to do so because proxy server saves bandwidth by caching files or compressing incoming traffic, and improves security.


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim can be reached at (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/AYOUB ALATA/Primary Examiner, Art Unit 2494